UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)


                                                                            Order Filed on December 28, 2020
                                                                            by Clerk
                                                                            U.S. Bankruptcy Court
                                                                            District of New Jersey




In Re:                                                      Case No.:            ____________________

                                                            Chapter:             ____________________

                                                            Hearing Date:        ____________________

                                                            Judge:              ____________________




         The relief set forth on the following page, number two (2) is         ORDERED.




DATED: December 28, 2020
